Citation Nr: 1444660	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  08-00 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for service-connected migraine headaches.


ATTORNEY FOR THE BOARD

D. A. Hoffman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 2003 to August 2007.

The case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which granted service connection and assigned an initial zero percent disability evaluation for migraine headaches.

During the course of the appeal, in a March 2014 rating decision, the Pittsburgh, Pennsylvania RO increased the migraine rating to 30 percent, effective from August 5, 2007, the date of service connection.  Since the RO did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit does not abrogate the pending appeal).  

The Veteran's claim was remanded by the Board in February 2010.  The Board notes that the originating agency complied with the Board remand and obtained the required new VA medical examination.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDING OF FACT

During the pendency of the appeal, the Veteran has experienced monthly prostrating migraine headaches that do not severely impact economic adaptability.  Very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability has not been shown.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for migraine headaches have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.21, 4.124a, Diagnostic Code 8100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

A.  Duty to Notify

The appeal arises from the Veteran's disagreement with the initial rating evaluation following the grant of service connection.  The VCAA requires that in such cases the Secretary need only provide the Veteran with a generic notice after the initial claim for benefits has been filed and before the initial decision.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  No additional notice is required in the adjudication process because of the other forms of notice-such as notice contained in the rating decision and statement of the case (SOC) have already provided the claimant with the notice of law applicable to the specific claim on appeal.  Wilson v. Mansfied, 506 F.3d 1055 (Fed. Cir. 2007).

B.  Duty to Assist

VA has done everything reasonably possible to assist the Veteran with respect to his claim for an increased rating for migraine headaches in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  His service treatment records (STRs), VA treatment records, and VA medical examination reports have been associated with the claims file.  The January 2012 VA medical examination is adequate for purposes of rendering a decision in the instant appeal because it took the Veteran's history, conducted a physical examination, and offered opinions supported by rationale.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2013); Barr, 21 Vet. App. at 312.

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis - Increased Rating for Migraine Headaches

The Veteran essentially contends that his migraine headaches are more disabling than contemplated by the current evaluation of 30 percent.

The United States Court of Appeals for the Federal Circuit has held that VA "is specifically required to assess a disability 'in relation to its history' when making disability ratings determinations[.]"  Moore v. Shinseki, 555 F.3d 1369, 1373 (Fed. Cir. 2009) (citing 38 C.F.R. § 4.1 (2013) ("It is thus essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history.")).   The Board, therefore, will examine the Veteran's entire history regarding migraine headaches.  

The Court of Appeals for Veteran's Claims has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Therefore, the Board will determine whether staged evaluations are warranted in this instance. 

The Veteran's migraine headaches are evaluated under Diagnostic Code 8100 for migraines.  The Board deems this code the most appropriate, primarily because it pertains specifically to the diagnosed disability in the Veteran's case (migraine headaches).  The Board can identify nothing in the evidence to suggest that another diagnostic code or codes would be more appropriate, and the Veteran has not requested that another diagnostic code be used. 

Under Diagnostic Code 8100, a 30 percent disability rating is warranted for characteristic prostrating attacks occurring on average of once a month over the last several months.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  A maximum 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id. 

The rating criteria do not define "prostrating," nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (quoting Diagnostic Code 8100 verbatim, but does not specifically address the matter of what is a prostrating attack).  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

The Veteran's STRs show brief mentions of symptoms of migraines on multiple occasions during service.  Additionally, in his July 2007 VA general medical examination the Veteran was more specific, stating that his migraines started in 2004, that he got two to three migraines per month, and that they lasted about three to five hours.  The Veteran also noted in his July 2007 examination that he had missed work because of them only once or twice in the last few years.  The Veteran's October 2007 VA progress note very briefly noted migraine headaches in the diagnosis section.  In his November 2007 notice of disagreement the Veteran stated that his migraines are persistently caused by lack of sleep due to his PTSD.  

Subsequently, in his August 2009 VA medical examination, which focused on migraines, the Veteran stated that he experienced migraine headaches one time per week, and that they lasted for twenty-four hours.  The medical examination report, however, identified no symptoms regarding the condition, and stated the Veteran had no overall functional impairment as a result of the condition.  In February 2010 the Board remanded the migraine issue stating that the inconsistency of those statements required an additional examination to evaluate the severity of the Veteran's migraines.  

The Veteran's resulting fee based January 2012 VA examination report places him squarely in the 30 percent disability rating for migraines under Diagnostic Code 8100.  Specifically, the Veteran reports that he had his first migraine attack in late 2004, and that he averages one migraine attack per month, consistent with a 30 percent disability rating under diagnostic code 8100.  Additionally, the disability benefits questionnaire (DBQ) provided to the physician to evaluate the Veteran specifically asks, "[d]oes the Veteran have very frequent prostrating and prolonged attacks of migraine headache pain?"  "No," is reported in response.  Notably, a 50 percent migraine disability rating requires very frequent, completely prostrating and prolonged attacks producing severe economic inadaptability.  

The DBQ goes on to state that the Veteran lost two to three days of work for prostrating migraine headache attacks in the twelve months prior to the examination.  Further, the DBQ states that most attacks do not last longer than one day, and that when an attack strikes during work the Veteran can often return home early and make up hours when the attack is over.  Because the attacks take one to two hours to reach maximum intensity, the Veteran is able to prepare to leave from work and get home prior to the migraine becoming prostrating.  The above facts are inconsistent with a conclusion that the Veteran's migraines are causing severe economic inadaptability.  

The Veteran is competent to testify on all of the above issues regarding his migraine headaches, and it is uncontested that his migraine headaches currently have an economic impact on his work.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).   The evidence suggests, however, that the migraines' impacts on the Veteran's economic adaptability are not now, nor have they ever been, severe.  The Board recognizes that both the July 2007 and the August 2009 VA examinations indicated episodes of migraine headaches more frequently than once a month.  However, both of these VA examinations, just like the January 2012 VA examination, indicated that the Veteran's migraine disability does not result in severe economic inadaptability.  At the July 2007 VA examination the Veteran reported that he only missed work once or twice over a period of years, and the August 2009 examiner noted that the migraines caused the Veteran no overall functional impairment.  

After considering all the evidence and resolving reasonable doubt in favor of the Veteran, the Board finds that a disability rating higher than 30 percent is not warranted.  Specifically, the Board finds that the evidence fails to establish that the Veteran suffers or suffered frequent completely prostrating and prolonged migraine attacks which severely impact his economic adaptability.

In conclusion, the Board finds that the currently assigned disability rating of 30 percent adequately illustrates the symptomatology associated with the Veteran's service connected migraine headaches since the grant of service connection.  See Fenderson, 12 Vet. App. 119.  The preponderance of the evidence is against a disability rating in excess of the currently assigned 30 percent rating.  The benefit of the doubt doctrine is not for application, and the Veteran's appeal for a disability rating in excess of 30 percent for his service-connected migraine headaches is denied.

B.  Extraschedular- Migraine Headaches

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2013); Thun v. Peake, 22 Vet. App. 111, 114 (2008).

The Board finds that referral for extraschedular consideration is not warranted.  The Veteran's service connected migraine headaches are contemplated and reasonably described by the rating criteria under Diagnostic Code 8100.  See 38 C.F.R. § 4.71a (2013).  In this regard, the Veteran's migraine disability has specifically been manifested by prostrating attacks occurring on average of once a month.  As shown above, this type of disability picture is specifically addressed in the rating criteria set forth in Diagnostic Code 8100.  See id.  Accordingly, the Board finds that a comparison of the Veteran's migraine headaches with the schedular criteria does not show that they present "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2013).  Consequently, the Board finds that the available schedular evaluation is adequate to rate this disability.  Additionally, even were this threshold finding present, the "related factors" contemplated by the scheduler criteria, such as marked interference with employment or frequent periods of hospitalization, are absent.  See Thun, 22 Vet. App. at 118-19.  The Veteran has not experienced marked interference with employment or frequent hospitalization as he only lost two to three days of work in the twelve months prior to the January 2012 examination, and he has not had any periods of hospitalization due to his migraines.  

C.  Total Disability Rating Based on Individual Unemployability (TDIU)

Lastly, the Veteran does not contend, and the evidence of record does not show, that the Veteran's service-connected migraine headaches render him unable to work.  Specifically, although the evidence does establish that the Veteran had to leave work sometimes due to his migraine headaches, he has not contended that he is unable to work due to his disability.  In this regard, the Board notes that the rating for the Veteran's service-connected migraine headaches has been assigned based on application of the schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1.  Thus, any further consideration of the issue of entitlement to a TDIU is not necessary.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


							(CONTINUED ON NEXT PAGE)


 
ORDER

Entitlement to an initial rating in excess of 30 percent for migraine headaches is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


